DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (WO 2007/038975 A1) in view of Oghalai et al. (US 2013/0060131 A1).

Regarding claim 2, Carpentier et al. (‘975) in view of Oghalai et al. (‘131) teach the method according to claim 1, further comprising the step of: measuring a thickness of the thinned area of the cochlear bone with optical coherence tomography (see Oghalai et al. [0051]-[0055]).
Regarding claim 5, Carpentier et al. (‘975) in view of Oghalai et al. (‘131) teach the method according to claim 1, further comprising the step of: measuring and compensating for scattered light caused by the thinned area of the cochlear bone to adjust scatter and improve focus quality and intensity of the second light (see Oghalai et al. [0051]-[0055]).
Regarding claim 6, Carpentier et al. (‘975) in view of Oghalai et al. (‘131) teach the method according to claim 1, wherein the step of irradiating and the step of imaging are performed in vivo (see Oghalai et al. [0051]-[0055]).
Regarding claim 7, Carpentier et al. (‘975) teach a system for removing bone, comprising: a laser ablation device providing focused laser pulses for removing bone structure to form a thinned area of the bone (see page 2, lines 21-26, line 31 to page 3 line 11); and an optical coherence tomography device structures (see page 15, lines 21-35). Carpentier et al. fail to explicitly teach applying the method to a cochlear bone. However, Oghalai et al. (‘131) from the same field of endeavor do teach visualizing 
Regarding claim 8, Carpentier et al. (‘975) in view of Oghalai et al. (‘131) teach the system according to claim 7, wherein the focused laser pulses are smaller than 10 ps (see Carpentier et al. page 11, line 31).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (WO 2007/038975 A1) in view of Oghalai et al. (US 2013/0060131 A1) as applied to claim 1 above, and further in view of Kanu (US 2015/0119785 A1).
Regarding claim 3, Carpentier et al. (‘975) in view of Oghalai et al. (‘131) teach the method according to claim 1, but fail to explicitly teach applying an optical clearing agent to the cochlear bone before the step of imaging. However, Kanu (‘785) from the same field of endeavor do teach applying an optical clearing agent to the inner ear (see [0017]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Kanu for the benefit of unobstructed access to the inner ear.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (WO 2007/038975 A1) in view of Oghalai et al. (US 2013/0060131 A1) as applied to claim 1 above, and further in view of Appenzeller et al. (US 20070055274 A1).
Regarding claim 4, Carpentier et al. (‘975) in view of Oghalai et al. (‘131) teach the method according to claim 1, but fail to explicitly teach filling the thinned area of the cochlear bone with a bone cement, after the step of imaging. However, Appenzeller et al. (‘274) concerned with the same technical problem does teach filling a thin area of bone with bone cement (see [0035]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Appenzeller et al. for the benefit of stabilizing weak or thin bone.
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive: In response to applicant's argument that “both Carpentier and Oghalai fail to teach or suggest any nexus of a step of bone thinning and the through-bone imaging to see inside the bone by OCT”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Carpentier et al. (‘975) teach a method for imaging intracochlear structures by optical coherence tomography with a second light via the thinned area of the bone to optically scan targeted structures (see page 15, lines 21-35). Oghalai et al. (‘131) from the same field of endeavor do teach visualizing structures inside a cochlea (see [0051]-[0055]). It would be obvious to one of ordinary skill in the art to combine the invention of Carpentier et al. with the features of Oghalai et al. for the benefit of diagnosing and treating inner ear abnormalities. Furthermore, the mere application of an existing medical technique to a different body part is routine to one of ordinary skill in the art and does not produce an unexpected result.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793